Citation Nr: 1732832	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-28 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral vascular disease (PVD).

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for dyslipidemia, to include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a heart disorder (claimed as coronary artery disease), to include as secondary to diabetes mellitus.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for bilateral PVD.

9.  Entitlement to an effective date earlier than February 4, 2010, for the assignment of a 30 percent rating for residuals of a traumatic brain injury (TBI).

10.  Entitlement to an effective date earlier than February 16, 2012, for the assignment of a 70 percent rating for TBI.

11.  Entitlement to an effective date earlier than February 16, 2012, for the assignment of a separate 30 percent rating for migraine headaches.

12.  Entitlement to an effective date earlier than February 16, 2012, for the assignment of a separate 10 percent rating for right leg varicose veins.

13.  Entitlement to an effective date earlier than February 16, 2012, for the assignment of a separate 10 percent rating for left leg varicose veins.

14.  Entitlement to an effective date earlier than February 16, 2012, for the award of a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to a rating in excess of 10 percent for right leg varicose veins.

16.  Entitlement to a rating in excess of 10 percent for left leg varicose veins.

17.  Entitlement to a rating in excess of 30 percent prior to February 16, 2012 for TBI, and for a rating in excess of 70 percent, thereafter.

18.  Entitlement to an initial separate rating in excess of 30 percent for migraine headaches.

19.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance/Housebound.

20.  Whether severance of service connection for depression as a residual of TBI was proper.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1970.

These matters are on appeal from rating decisions issued in December 2012 (varicose veins, new and material evidence claims), October 2013 (migraine and TBI), July 2014 (TBI, TDIU), October 2014 (SMC), and May 2015/June 2017 (severance) by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and San Diego, California.  The Veteran resides in California.

The Veteran's procedural history and claims on appeal are complicated and intertwined.  The Board will initially address some aspects of his claims in this introduction.

Teeth

On his February 2012 claim, the Veteran requested service connection for "bottom teeth broken off during vehicle accident."  The December 2012 rating decision (codesheet) noted that the Veteran's entitlement to dental treatment due to trauma to teeth number 23, 24, 25, and 26 would continue.  On his June 2013 notice of disagreement (NOD) the Veteran's attorney indicated that he wished to appeal all issues addressed in the December 2012 rating decision.  However, the notice of disagreement did not include what benefit was being sought regarding the Veteran's bottom teeth.  As such, the June 2014 Statement of the Case (SOC) did not address a dental claim.  Subsequent statements from the Veteran and his attorney do not include the mention of teeth.  The Board will not remand for issuance of an SOC as the NOD did not specify a benefit sought.

Hearing

In October 2015, the Veteran's representative submitted a written withdrawal of a request for a Board hearing.  This withdrawal has been accepted as a withdrawal of all requests for Board hearings prior to that date.

New and Material Evidence Claims

Although the RO declined to reopen the claims in a December 2012 rating decision and reopened the claims in a June 2014 Statement of the Case, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  This relates to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the claims for service connection for diabetes mellitus, coronary bypass surgery, severe dyslipidemia, peripheral neuropathy of the upper and lower extremities, and peripheral vascular disease must first be addressed as new and material evidence claims before the Board.


Previously before the Board

These issues were previously before the Board in August 2016.  The August 2016 decision included the dismissal of a claim of entitlement to an increased rating for a tracheostomy scar and a claim for service connection for strokes due to the Veteran's withdrawal of those claims.  

The remainder of the issues addressed in the August 2016 Board decision were remanded.  The remand directives included that the RO obtain VA treatment records from July 14, 1991 to the present, and for the RO to obtain Social Security Administration (SSA) records.  The Board notes that the RO obtained SSA records and VA treatment records.  Notably, the July 14, 1991 treatment record appears to be an error in imputing.  It is listed as "administrative documents were scanned."  This note was signed in April 2013 and the date of entry was in April 2013.  There is no scanned document included in this record.  Additionally, VA treatment records from 2010 indicate that the Veteran was a new patient to the VA at that time.  Subsequently added SSA records from his grant of SSDI from 2009 do not indicate that the Veteran was receiving VA treatment and the medical records contained in his SSDI decision are from private providers.  As such, the Board concludes that the VA treatment records from 2010 to 2017 contained in the claims file are the totality of VA treatment records and there are no additional records prior to 2010-including any treatment from 1991 as that date appears to have been entered in error.

In the August 2016 remand, the Board also directed the RO to issue an SOC regarding the issue of severing depression from the Veteran's TBI determination.  A May 2015 rating decision found clear and unmistakable error in the July 2014 rating decision which provided an increased TBI rating of 30 percent effective February 4, 2010, and a 70 percent rating for TBI effective February 16, 2012 and changed the rating to one of TBI to include major depression.  The May 2015 rating decision "removed" (severed) depression from the Veteran's service-connected TBI, but did not change the Veteran's ratings (payments).  The Veteran filed a timely NOD with the May 2015 rating decision.  The Board directed the RO to issue an SOC; however, instead the RO issued a rating decision in September 2016 which reinstated the Veteran's depression as a factor of his TBI.  Then, in October 2016, the RO issued a rating decision proposing to sever depression from TBI.  The Veteran's attorney submitted a NOD to this proposal, which is technically untimely as it was a proposal (notice).  The severance of depression from TBI occurred in a June 2017 rating decision.  As this case is being reviewed in early August 2017, the Veteran continues to have an opportunity to submit a timely NOD for the June 2017 rating decision.  However, given the history of the Veteran's attorney's attempts to appeal this issue, and the RO's decision to reinstate and then start the process of severance again (to conform with regulations on severance), the Board is going to take jurisdiction.  Additionally, the Board notes that determining whether depression is a residual of the Veteran's TBI or was properly severed impacts the effective date and ratings for the Veteran's TBI, and effective dates for migraine and TDIU.  As these issues are all intertwined, they must all be remanded again.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen claims of service connection for peripheral neuropathy, a heart disorder, and dyslipidemia; entitlement to earlier effective dates for TBI, TDIU, and migraines; entitlement to service connection for diabetes mellitus; entitlement to increased ratings for TBI; propriety of severance of depression from TBI; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was initially denied service connection for diabetes mellitus in a March 2010 rating decision.  The claim was denied because the Veteran's service treatment records did not reveal diabetes mellitus.

2.  The evidence received since the March 2010 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  The Veteran was initially denied service connection for PVD in a March 2010 rating decision.  The claim was denied because the Veteran's service treatment records did not reveal PVD.

4.  The evidence received since the March 2010 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PVD.

5.  Resolving reasonable doubt in the Veteran's favor, his PVD is due to his service-connected bilateral varicose veins.

6.  The competent and credible evidence of record shows that the Veteran's varicose veins of the left leg are not productive of persistent edema and stasis pigmentation or eczema with or without ulceration.  He did not have subcutaneous induration or massive board-like edema with constant pain at rest.

7.  The competent and credible evidence of record shows that the Veteran's varicose veins of the right leg are not productive of persistent edema and stasis pigmentation or eczema with or without ulceration.  He did not have subcutaneous induration or massive board-like edema with constant pain at rest..

8.  A final January 1971 rating decision granted service connection for varicose veins, assigning a noncompensable rating effective March, 6, 1970.

9.  Following the final January 1971 rating decision, VA first received the Veteran's claim seeking an increased rating for varicose veins on February 16, 2012.

10.  A review of the record does not reveal a formal or informal claim for increased ratings for varicose veins prior to February 16, 2012.  It was not factually ascertainable that the Veteran's varicose veins met the criteria for separate 10 percent ratings within the one year period prior to February 16, 2012.

11  The competent and credible evidence of record shows that the Veteran's migraine headaches have been manifested by, at worst, daily prostrating headaches lasting for one hour.  The Veteran's migraine headaches have not been shown to have been productive of a disability picture more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability


CONCLUSIONS OF LAW

1.  A March 2010 rating decision by the RO that denied the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.

3.  A March 2010 rating decision by the RO that denied the Veteran's claim for service connection for PVD is final.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.156, 20.200.

4.  New and material evidence has been received to reopen the claim of service connection for PVD.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.

5.  The criteria for entitlement to service connection for peripheral vascular disease of the bilateral lower extremities have been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. §  3.102, 3.303, 3.304.

6.  The criteria for an evaluation in excess of 10 percent for left varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120.

7.  The criteria for an evaluation in excess of 10 percent for right varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120.

8.  The criteria for an effective date earlier than February 16, 2012 for the grant of a 10 percent rating for left varicose veins have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.400, 4.104, Diagnostic Code 7120.

9.  The criteria for an effective date earlier than February 16, 2012 for the grant of a 10 percent rating for right varicose veins have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.400, 4.104, Diagnostic Code 7120.

10.  The criteria for a disability rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in February 2012 and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §  3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained, including SSA records.  As noted in the introduction, the Veteran first sought VA treatment in 2010.  The Veteran has not provided releases or information regarding private treatment he received prior to 2010; although there are limited records from private physicians in his SSA records and provided as letters and evaluations by the Veteran's attorney.  The Veteran and his attorney have not indicated a desire for VA to attempt to obtain any treatment records.

The RO arranged for a VA examinations in March and May 2012, August 2013, March 2014, and December 2014.  See McLendon v. Nicholson, 20 Vet. App. 27   (2006).  The Veteran's attorney additionally submitted private evaluations and opinions.  The VA, fee-basis VA, and private evaluations and opinions were considered and weighed in providing the decisions below.  The adequacy of the examinations and combination of medical evidence will be addressed in the decisions below.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. §  7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §  5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In March 2010, the Veteran's claims of entitlement to service connection for diabetes mellitus and PVD were denied.  The Veteran's claims were denied because he was not treated for or diagnosed with diabetes or PVD in service.  The Veteran did not perfect an appeal to the March 2010 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §  20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. §  5108; 38 C.F.R. §  3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the March 2010 rating decision included service treatment records, the Veteran's claim for service connection, and a July 1970 examination.  His claim did not include a statement regarding why he was entitled to service connection.

Evidence that has been added to the claims file since the March 2010 rating decision includes VA treatment records, VA examinations, private evaluations, a lay statement from a friend, and statements from the Veteran.  A significant number of documents were added to the claims file from March 2010 to the present.  

Regarding the Veteran's claim to reopen service connection for diabetes mellitus, pertinent new documents included: an October 2015 statement from a former girlfriend that the Veteran was initially diagnosed with diabetes while they were dating "in the 70s when we were both in our 20s;" a May 2017 private evaluation and opinion from a neuropsychologist which included that the Veteran's "diabetes" had onset in 1974 (four years after discharge), and that "the diabetes, without contradictory evidence in his file that was presented for review, would appear causally related to the TBI;" and, in June 2017 the Veteran's attorney submitted a medical article addressing diabetes insipidus and its relationship to TBI.  

Regarding the Veteran's claim to reopen service connection for PVD, pertinent new documents included: a December 2014 VA examination report which included an annotation that the Veteran had a diagnosis of peripheral vascular disease from 2003 which was noted to be a progression of the Veteran's diagnosis of varicose veins.  "Varicose veins are caused by incompetent valves, allowing blood to pool in the lower extremities, damaging vein walls, leading to inability of the veins to pump blood back to the heart causing venous insufficiency and PVD."

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the March 2010 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the diagnosed diabetes mellitus and PVD disabilities, the lay statement of diabetes onset in the 1970s, the private medical opinion indicating a link between diabetes onset and service-connected TBI, and the VA examination assessment of PVD as a progression of service-connected varicose veins are "material" evidence that the Veteran may have current diabetes mellitus and PVD that are causally related to service (in-service accident) and/or service-connected disabilities.  

The Board notes that treatment records indicate the Veteran has been diagnosed with diabetes mellitus and the 2017 private evaluator and medical article address diabetes insipidus.  Although similarly named, these are separate diseases.  However, the private evaluator's opinion generally indicated "diabetes" as related to the Veteran's TBI.  As such, this evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for diabetes mellitus and PVD.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for diabetes mellitus and PVD are met.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.

Service Connection

On February 16, 2012, the Veteran filed to reopen a claim of service connection for PVD.  As of this decision, the claim for service connection is reopened.

An October 2009 statement provided by private physician G.J.K. noted that the Veteran had suffered from insulin-dependent diabetes for many years.  As with all diabetics, over the years, the Veteran has acquired more complications of diabetes and his overall health is in decline.  Specifically, he had a coronary bypass operation in 2003, a history of two strokes, peripheral neuropathy, and peripheral vascular disease, severe dyslipidemia, and hypertension.  "In summary, he has the classic, severe complications of long-standing diabetes, and these will unfortunately likely progress with time."  Here the private physician has related the Veteran's PVD as a progression of his diabetes mellitus.

A December 2014 VA examination noted the Veteran had a diagnosis of mild PVD in 2003.  The VA examination addressed the Veteran's varicose veins; however, it included the following:  "There was an added diagnosis of PVD mild, which is a progression of the diagnosis of varicose veins.  Varicose veins are caused by incompetent valves, allowing blood to pool in the lower extremities, damaging vein walls, leading to inability of the veins to pump blood back to the heart causing venous insufficiency and PVD."

The Board notes that the private physician associated the Veteran's PVD with his diabetes and the December 2014 VA examiner found his PVD to be a progression of his service-connected varicose veins.  Although these are conflicting opinions, the December 2014 VA examiner provided the explanation regarding how the Veteran's service-connected varicose veins progressed or caused his PVD.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for peripheral vascular disease, as secondary to bilateral varicose veins, is warranted.

Varicose Veins

On February 16, 2012, the Veteran filed a claim for an increased rating for varicose veins (both legs).  The Veteran did not submit a statement in conjunction with this claim.  At the time of the claim, the Veteran's varicose veins (both legs) were noncompensably rated.  

By way of history, a January 1971 rating decision provided service connection for "varicose veins, both legs" effective March 6, 1970 (date of discharge from service) under Diagnostic Code 7120.  The January 1971 rating decision cited a July 1970 VA examination which showed "one small sacculated varicosity on the anterior lateral aspect of each lower leg."  Circulation was "competent."

SSA records include the Veteran's statement that he had difficulty walking due to getting cramps in his calf muscles due to his PVD.  He took daily walks, but he could not go "any distance" due to cramps in his legs.  A section called "Case Analysis," which did not include a date, reported the Veteran's inability to walk long distances due to pain.  He was noted to have ulceration on the plantar surface of his right great toe.  Examination of his lower extremities revealed decreased pedal pulses and left femoral brut.  He had hypesthesia of both feet.  

A July 2009 Newport Medical Group treatment record (contained in the SSA records) noted the Veteran had asymptomatic coronary artery disease and that he "exercised vigorously."  He reported mild right calf pain with exertion, with no pain at rest.  He was assessed with polyneuropathy in diabetes and had an abnormal monofilament evaluation.  An April 2009 treatment record noted the Veteran had decreased pedal pulses bilaterally without edema.  Dr. G.J.K. noted the Veteran likely had mild PVD (PAD), although recent vascular ultrasound showed no major blockage.

An October 2009 SSA internist evaluation noted the Veteran had pain in his right calf with walking 50 yards, but that the pain was relieved with rest.  He did not have edema.  There was no evidence of varicosities or stasis dermatitis.  He had decreased pedal pulses and left femoral bruit.  He had hypesthesia in both feet and equal deep tendon reflexes.  His gait was normal.  He was limited to standing or walking for two hours of an 8-hour workday due to his diabetic foot ulcer, peripheral neuropathy, and intermittent claudication.

A January 2010 Long Beach VA Medical Center (VAMC) record noted the Veteran routinely exercised at the gym five days per week.  

A December 2010 VA treatment record noted the Veteran was seeking follow up after minor stroke in September 2010.  He was also recovering from a right toe osteomyelitis with amputation of part of the right toe. 

An October 2011 VA mental health treatment record included the Veteran's statement that he had been athletic throughout his life, but following transient ischemic attacks (TIAs) he had poor balance and decreased coordination.  He reported he went to the gym every morning and then to the office.  He smoked one pack of cigarettes per day.  

A March 2012 VA TBI examination included the notation that the Veteran's motor activity was mildly decreased.  He was unable to stand on either foot for ten seconds with his eyes opened or closed without losing balance.  

A May 2012 VA TBI examination noted the Veteran had an abnormal gait, as he tended to slightly drag his left foot, and tripped over it slightly.  He was noted to have had a total of four strokes since 2004, and the examiner noted the Veteran's balance issues coincided closely with his recent cerebral vascular accidents (CVAs). 

Also in May 2012, the Veteran was afforded a VA veins examination.  He was noted to have lower extremity varicose veins, first diagnosed in 1969.  He reported developing shin splints while in service, with cramping and small lumps in his shin areas that he was told were varicose veins.  He stated he was a runner until 5 years ago, which seemed to make the varicose veins and shin splints worse.  The Veteran had bilateral asymptomatic palpable varicose veins, visible varicose veins, aching and fatigue in the legs after prolonged standing or walking, and his symptoms were relieved by elevation of his legs.  He additionally reported intermittent edema of both legs.  He did not have Raynaud's syndrome.  The Veteran did not have arteriovenous fistula, angioneurotic edema, or erythromelalgia.  He used bilateral orthotics in both shoes for flat feet and diabetic neuropathy after right great toe amputation for ulcer with osteomyelitis.  

A September 2012 record noted the Veteran's report of balance deficits since his 2010 stroke.  He felt his feet were not balanced.  He reported that he was active and went to the gym daily to perform lower extremity exercises and to use the exercise bike.

A September 2012 VA rehabilitation consultation included that the Veteran was status post stroke and amputation of the right great toe, and he was requesting balance and training exercises.  On physical evaluation, his lower extremities were warm and well-perfused with no edema and normal pulses bilaterally.  His manual motor testing showed that his left was 4+/5 and his right was 5/5 throughout.  He was able to do 10 heel raises on the right but only 2 on the left.  His sensation was intact to light touch.  He had difficulties with tandem gait.  His gait was slightly wide based.  The assessment was of left-sided weakness and balance difficulties since his stroke in 2010.  Examination findings were positive for left lower extremity weakness worse distally.  His strength and balance deficits were noted to be likely secondary to his cerebellar vascular accident, but his ataxia was unspecific and could be secondary to peripheral neuropathy or another cause.

A June 2013 Laguna Hills CBOC treatment record noted the Veteran had a recent stroke in 2010, but that he continued to smoke.  He reported he exercised for one hour per day.  On evaluation, the Veteran did not have peripheral edema of the lower extremities.  His deep tendon reflexes were normal (2+) throughout.  

In August 2013, the Veteran provided a statement that his varicose veins caused him a great deal of pain and significant limitations.  He stated he was in pain whenever he walked or stood, and that he could not walk more than 50 yards before he had to stop and rest because his calves were cramping.

An August 2013 VAMC record for pre-anesthesia work-up for cataract extraction noted the Veteran was unable to do an exercise stress test due to blood pressure, but stated he exercised almost every day, played golf, and rode a stationary bicycle.  

On his October 2013 TDIU claim form, the Veteran noted that his headaches and varicose veins prevented him from securing and maintaining substantially gainful employment.  

The Veteran was afforded an additional VA varicose veins examination in March 2014.  The Veteran reported he had varicose veins in both legs since 1969.  He stated the condition has stayed persistent since then; has "stayed the same."  The Veteran had "bilateral asymptomatic visible varicose veins."  He reported aching and fatigue in his legs after prolonged standing or walking.  His symptoms were relieved by elevation of the extremity.  He did not use compression hosiery.  He did not have incipient statis pigmentation or eczema, persistent statis pigmentation or eczema, intermittent ulceration, intermittent edema, persistent edema, persistent subcutaneous induration, or constant pain at rest.  He did not use any assistive devices for his varicose veins.  The Veteran's vascular conditions impacted his ability to work by causing difficulty with prolonged standing, walking, and pain in legs.  He reported it impacted his occupation as an insurance broker before his retirement.  All of his peripheral pulses in the lower extremities were normal (2+).  The examiner continued the diagnoses of varicose veins in the right and left legs.  

A May 2014 Laguna Hills CBOC record included the Veteran's report that he exercised daily and was "very active each day."  He exercised for one hour per day.  He denied muscle cramps or joint pain/stiffness.  On physical examination he had no peripheral edema of the lower extremities. 

On December 15, 2014, the Veteran was again provided a VA examination.  He was noted to have been diagnosed with mild peripheral vascular disease in 2003 and varicose veins in 1970.  On evaluation he had asymptomatic palpable varicose veins, visible varicose veins, and aching and fatigue in his legs after prolonged standing and walking.  His symptoms were relieved by elevation of extremities and relieved with compression hosiery.  The Veteran reported constant pain at rest in both legs.  The Veteran's also had peripheral vascular disease.  He had no history of surgery, and had not undergone any procedure for revascularization.  He reported claudication on walking more than 100 yards, walking between 25 and 100 yards at 2 miles per hour, and less than 25 yards at 2 mph.  He also had diminished peripheral pulses on the left.  He had trophic changes of both legs.  The Veteran used orthotics for pain in both feet.  Right ankle/brachial index showed DP 1.05/PT 1.11, and left ankle/brachial index was DP 0.93/PT 1.02.  Examination of the right lower extremity peripheral pulses were normal (2+).  Examination of the left lower extremity peripheral pulses was normal except the dorsalis pedis pulse and posterior tibial pulse were (1+).  The Veteran was provided a Doppler study, with "insignificant diagnostic test results included mild flow obstruction of the left lower extremity for a VA established diagnosis of varicose veins of both legs."  "At this time the claimant's condition is quiescent."  There was an added diagnosis of PVD mild, which is a progression of the diagnosis of varicose veins.  Varicose veins are caused by incompetent valves, allowing blood to pool in the lower extremities, damaging vein walls, leading to inability of the veins to pump blood back to the heart causing venous insufficiency and PVD.

During his December 15, 2014 TBI VA examination it was noted that the Veteran's motor activity was mildly decreased or with moderate slowing due to apraxia.  He was noted to be unable to stand on either foot for ten seconds with eyes opened or closed without losing balance.

On January 20, 2015, the Veteran's representative provided a private evaluation of the Veteran's varicose veins.  Dr. M.S. reviewed the Veteran's claims file, and noted the Veteran's March 2014 (VA examination) report of difficulty with prolonged standing or walking due to pain in his legs.  Dr. M.S. also cited an August 2014 statement of the Veteran where he noted he could not walk more than 50 yards due to cramping in his calves and that walking any distance resulted in swelling in his legs.  The Veteran reported elevating his legs only relieved the swelling to a "certain extent."  Based on the Veteran's statements, Dr. M.S. found that the Veteran had persistent lower extremity edema, which the Veteran described as bulging of his veins and swelling that was not completely relieved with elevation.  These opinions were based on a review of the claims file with emphasis on the VA examinations.

A January 2015 Long Beach VAMC record from vascular surgery noted the Veteran had a history of coronary artery disease, diabetes mellitus, three TIAs, and tobacco abuse.  He presented for routine screening and was found to have ankle-brachial index (ABIs) of 0.75 bilaterally with monophasic waveforms.  He had no history of claudication symptoms.  He reported he exercised regularly and had good blood sugar control.  He had a history of TIAs in the past that left him with some balance issues, but "otherwise very functional and doing well.  No pain in calves, only on right buttocks occasionally which is due to his spinal stenosis."  His extremities were warm with no palpable pulses in DP/PT, "dopplerable" signals noted bilaterally, and 2+ femoral pulses.  He had no cyanosis, clubbing or edema in the lower extremities.  He was assessed with peripheral arterial disease, asymptomatic.  Veteran was noted to be smoking 1.5 packs of cigarettes per day.

A June 2015 Laguna Hills CBOC treatment record noted the Veteran denied symptoms of muscle cramps and joint pain or stiffness.  On physical examination, his lower extremities did not show peripheral edema.  

A September 2015 VAMC record noted the Veteran's complaints of right leg cramps for the past six to twelve months.  "After 30 yards he has to sit down to relieve the pain.  He must rest for a few minutes to ease pain and this is interfering with this daily life as it has become more frequent."  He had no peripheral edema, but a few varicosities of the bilateral lower extremities.  He had good muscle tone.  He was assessed with claudication of the right lower extremity calf and ABIs were ordered.  The Veteran finally agreed to attempt to quit smoking.  

In November 2015 the Veteran suffered an additional CVA, with left hemiparesis.  This CVA required rehabilitative hospitalization for two weeks and continued home care.

A July 2016 VA preventative care appointment noted the Veteran had been smoking cigarettes since he was 14 years old.  He reported left-sided weakness due to an old vascular accident.  On physical evaluation he did not have any edema.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. §  115538 C.F.R. §  4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. §  4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §  4.7.  Otherwise, the lower rating will be assigned.  Id.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. §  4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

For the period on appeal, the Veteran is in receipt of separate 10 percent ratings for right and left varicose veins.  Varicose veins are rated under Diagnostic Code 7120.  

Under Diagnostic Code 7120 for varicose veins, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Board notes that a rating in excess of 10 percent under DC 7120 requires persistent edema.

Review of the medical records outlined above reveals that the Veteran has not had persistent edema during the period on appeal.  In April 2009, October 2009, September 2012, June 2013, May 2014, January 2015, June 2015, September 2015, and July 2016 the Veteran was noted to have no edema on physical evaluation.  These findings of no edema or no peripheral edema were noted by private physicians, several VA care providers, and VA examiners.  Indeed, the Board's thorough review of the claims file did not include finding an example of objective lower extremity edema.

Turning to the VA examinations, in May 2012, the Veteran reported intermittent edema.  The March 2014 VA examiner selected that the Veteran did not have edema, including intermittent edema.  

The January 2015 private evaluation of treatment records included Dr. M.S.'s finding that the Veteran had "persistent lower extremity edema" based on the Veteran's description of "bulging of his veins and swelling that was not completely relieved with elevation."  The Board notes that the Veteran is competent to report on observable symptoms such as swelling and bulging of the veins.  The Veteran has stated that he could not walk 30 to 50 yards without leg symptoms beginning, including pain and edema, and that the edema was not fully relieved with rest.  As the medical records cited above would have occurred after walking into an examination room, or across a parking lot, or perhaps after sitting in a chair without elevating his legs, yet edema was never objectively noted, the Board finds the Veteran's statements regarding the persistence of his edema to be less than credible.  

The Board notes that the Veteran has complained of leg pain or cramping.  Initially, this occurred after prolonged standing or walking, and the Veteran has reported that more recently he could not stand for any period of time without pain.  The Veteran's aching with prolonged standing/walking is contemplated by the 10 percent rating.  As listed above, the ratings for varicose veins, in excess of 10 percent, include criteria for edema, statis pigmentation, eczema, and ulceration.  As noted, the Veteran does not meet the criteria of persistent edema for an increased rating under DC 7120.  Although the 100 percent rating for varicose veins includes constant pain at rest, it also requires "massive board-like edema."

As varicose veins have a specific DC, the Board will not attempt to provide the Veteran with increased ratings under other DCs.  Additionally, in this decision, the Board has granted entitlement to service connection for PVD.  As noted in the medical records above, the Veteran's PVD/PAD has been cited as the cause of his leg cramps/claudication.  PVD is frequently assessed under DC 7114 (arteriosclerosis obliterans) which provides ratings based on claudication on walking and ABI findings.  

In sum, objective evidence of record does not demonstrate persistent edema, no medical records have noted stasis pigmentation or eczema, and the Veteran's foot ulcers were assessed as caused by his diabetes mellitus  Therefore, a ratings in excess of 10 percent for separate 10 percent ratings for varicose veins in the lower extremities is not warranted.

Earlier Effective Date

Following the RO's award of separate 10 percent ratings for right and left varicose veins, effective February 16, 2012, the Veteran filed notice of disagreements with the effective dates assigned.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. §  3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400. 

This claim is subject to the more specific criteria under 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. §  3.400 (o)(2). 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a). 

Also, with regard to the terms "application" or "claim", the Board notes that, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (b)(1); see also 38 C.F.R. §  3.155 (a).  

Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

By way of background, the Veteran was awarded service connection for varicose veins in January 1971, with a noncompensable evaluation for both legs.  The Veteran was informed of the decision and his appellate rights; however, he did not initiate an appeal regarding such matter.  Therefore the January 1971 rating decision is final.  38 U.S.C.A. §  7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, no additional evidence was received within the applicable timeframe.  

Following the final January 1971 rating decision, the Veteran's claim for an increased rating for varicose veins was first received by VA on February 16, 2012.  The Board has considered whether any communication or treatment record dated prior to February 16, 2012 may be considered an informal claim.  However, the Veteran did not submit any communications regarding a claim for an increased rating for his varicose veins.  Furthermore, no private (including SSA) treatment records referable to varicose veins were received prior to such date.  In this regard, while there are VA treatment records prior to February 16, 2012, none reflect examination or hospital admission addressing varicose veins.  Indeed, none of the VA records from 2010 (his first treatment by a VA facility) and 2012 include any assessment of varicose veins.  Therefore, the VA treatment records prior to February 16, 2012 cannot be construed as an informal claim for an increased rating for service-connected varicose veins.  38 C.F.R. § 3.157 (b).

The Board has reviewed the evidence of record within the one year period prior to the receipt of such claim on February 16, 2012 (February 16, 2011), so as to determine the earliest date it is factually ascertainable that his varicose veins met the criteria for separate 10 percent ratings.  As noted, VA treatment records dated within the year prior to February 16, 2012 did not document complaints regarding or symptoms regarding his varicose veins.  An October 2011 VA mental health record noted poor balance and decreased coordination but did not address varicose veins, to include edema or discomfort with walking.  It included that the Veteran exercised regularly.  The Board notes that the October 2009 SSA records were more than one year prior to the Veteran's claim, and his limitations on walking and standing were associated with his PVD and diabetic foot ulcer.  Again, his varicose veins were not addressed.

Therefore, based on the foregoing, the Board finds that, after his initial January 1971 rating decision, VA first received the Veteran's claim for an increased rating for varicose veins on February 16, 2012.  There is no indication of an informal claim prior to February 16, 2012.  VA treatment records prior to February 16, 2012 do not include examination or hospitalization (or even treatment or assessment of) the Veteran's varicose veins.  It was not factually ascertainable that his varicose veins more nearly approximated the criteria for 10 percent ratings under DC 7120 during the one year prior to the receipt of his claim.  As such, the Board concludes that entitlement to effective dates prior to February 16, 2012 for separate 10 percent ratings for right and left varicose veins is not warranted.  

Headaches

By way of history, the Veteran was awarded service connection for cephalalgia, residual of trauma to the skull with a 10 percent rating effective March 6, 1970 in a January 1971 rating decision.  This rating was provided under "8045-9304."  The rating decision noted that following his in-service motor vehicle accident with skull fracture, the Veteran reported ongoing headaches and dizzy spells.

The Veteran filed a claim for an increased rating for his cephalalgia, status post skull fracture, on February 16, 2012.  Following examination, the RO provided a separate 30 percent rating for migraine headaches, effective February 16, 2012 (date of claim).  The Board notes that the Veteran has a claim for an earlier effective date for the grant of a separate 30 percent rating for migraines on appeal as well.  The earlier effective date claim is intertwined with the Veteran's earlier effective date claim for TBI and severance of depression from TBI.  As such, the Board cannot currently address an earlier effective date.  However, the Board can assess the evaluation for migraine headaches currently on appeal.  As with all increased rating claims, this includes review of all of evidence prior to February 2012.  The increased rating claim is not impacted by the earlier effective date claim, and the Veteran's separate rating for migraines will not be impacted by severance of depression from his TBI rating as his headaches are evaluated separately from his TBI residuals.

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. 

A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The Veteran was first provided a VA examination which addressed the residuals of his TBI in July 1970.  At that time he reported frontal and temporal headaches weekly, lasting for five minutes.  He also reported dizzy spells during physical activity.  A separate July 1970 neuropsychiatric evaluation additionally included complaint of headaches and dizziness since his accident.  He did not take any medications for his headaches.  They would occur "all over" once weekly, lasting five minutes.  They went away without medication.

SSA records include that the Veteran was found disabled due to diabetes mellitus and diabetic or other peripheral neuropathy.  He reported that "due to insulin reactions he could not stay focused."  He also reported he could not maintain concentration or attention due to "insulin reactions."  On his SSA claim form he noted that his ability to work was limited by his "diabetes, heart disease with quadruple bypass, vision problems, cataracts, suffered two strokes, insulin dependent.  Sometimes have insulin reactions and become disoriented...lose my balance from the strokes."  He stated his vision problems from his cataracts and diabetic retinopathy gave him headaches.  He noted that he could not concentrate and make sales in his full commission job.  Prior to July 2009, the Veteran worked insurance sales from 1988 to 2009 earning $10,000 per month.  Both the case analysis and the SSA internist evaluation did not include complaint of headaches or limitations due to headaches reported by the Veteran.  In fact, both assessments and the majority of the Veteran's SSA claims paperwork (the exclusion being that his eyesight caused headaches) failed to report on headaches or limitations due to headaches.

In January 2011, the Veteran requested VA evaluation of his chronic balance problems.  He discussed his diabetes mellitus, coronary artery disease, and three TIAs.  He noted he was managed by a private neurologist who had increased his medications regarding his TIAs.  Despite this note pertaining to neurological problems, the Veteran did not mention headaches.  The Board notes that the Veteran and his attorney have not supplied private treatment records, or releases so that VA may obtain treatment records from a private neurologist.

In March 2012, the Veteran was afforded a TBI examination.  Following an in-service skull fracture, and facial injuries including a mandible fracture, the Veteran stated he suffered from headaches, dizziness, balance problems, and problems with memory, attention and concentration.  His subjective symptoms of TBI, which included headaches, were noted to moderately interfere with work and daily living.  

Additionally in March 2012, the Veteran was afforded a VA headaches examination.  He was diagnosed with migraine headaches in 1969.  His headaches begin in the center of his head, and occurred about three to four times per week.  They radiated to the front, and lasted for approximately five minutes; pulsating in nature.  He reported he had to sit down to relieve them.  He did not take any medications for his headaches and there are no inciting events.  He was often dizzy with the headaches, and he stated he has had headaches since having trauma to his head in service.  The headaches had been accelerating over the years.  His symptoms included pulsating or throbbing head pain on both sides of his head.  He also had sensitivity to sound.  The examiner selected that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner also selected the option "very frequent prostrating and prolonged attacks of migraine headache pain."  The examiner noted that the headaches did not impact the Veteran's ability to work.  

In September 2012, a Long Beach VAMC record noted the Veteran's reported history of balance deficits since a 2010 stroke.  He denied dizziness, tinnitus and headaches.  He stated instead, he felt his feet were not balanced.

In August 2013, the Veteran sought referral to a neurologist from the Laguna Hills CBOC.  He noted he had past strokes v. TIAs in 2003, 2005 and 2010 and a past head injury.  He was seeking referral for "balance issues."  He reported new dizzy spells for the past year, when sitting or lying supine.  It was somewhat related to exercise and stretching the arms when at the gym.  An MRI showed watershed punctate foci on the right side and multiple old lacunar infarcts, this was described as "many old stroke changes" by the physician.  Despite this consultation being with a neurologist and dealing with strokes, a head MRI, balance disturbance, and dizziness, the Veteran did not report any headaches.

In August 2013, the Veteran was afforded a TBI examination.  He reported headaches since his in-service head trauma, which had been worsening over the years.  The examiner found that the Veteran's headaches were secondary to his in-service accident after a review of the medical records.

Also in August 2013, the Veteran provided a statement in support of his claims.  He noted that he was severely injured in service in a motor vehicle accident where he was thrown through the windshield and suffered a broken jaw, cheekbone and several ribs.  He was "unconscious for an undetermined amount of time and his breathing was so poor that he was given an emergency tracheostomy was performed."  He was hospitalized for one month, but was able to completely return to service after three months.  He flet he had a number of serious problems due to the accident, to include headaches and dizziness.  He said the headaches caused a pounding type of pain.  After the accident they were weekly, and "for some time now they happen every morning and last for about an hour."  He said he had to rest during the headaches, and if he did not rest he would become dizzier.  

In August 2013, a Laguna Hills CBOC treatment record included the Veteran's complaint of increased frequency of headache and dizziness episodes.  He wanted a referral to neurology.  

An October 2013 rating decision provided a separate 30 percent rating for migraine headaches, effective February 16, 2012.

On his October 2013 TDIU claim form, the Veteran indicated that he was no longer able to sustain employment due to his headaches and varicose veins.  

A March 2014 TBI examination included that the Veteran had three or more subjective symptoms associated with his TBI which mildly interfered with his work, activities of daily living and/or relationships.  These symptoms included headaches.  

During a March 2014 mental health examination the Veteran reported chronic headaches.

Also in March 2014, the Veteran was afforded a VA headache examination.  He was diagnosed with migraines, with onset noted to be secondary to TBI/cephalgia post-trauma to skull.  The Veteran reported spontaneous onset of frequent headaches in the 1980s.  He was seen by his private physician who recommended taking over the counter medication.  His current symptoms included "frequent headache" and dizziness.  At the time of the examination, the Veteran was not taking medication for his headaches.  He described his headache pain as pulsating or throbbing and occurring on both sides of his head.  He also had sensitivity to sound and dizziness or loss of balance.  His typical head pain lasted less than one day, on both sides of the head.  The examiner noted the Veteran had characteristic prostrating attacks of migraine head pain more frequently than once per month.  The examiner also selected that the Veteran had very frequent prostrating and prolonged attacks of migraine pain.  His headaches impacted his ability to work by causing difficulty in concentration, organizational skill, and "reading affected his ability to perform his job as an insurance broker before retirement."

A December 2014 TBI examination included the Veteran's subjective symptoms, including headaches, which moderately interfered with work, activities of daily living, and/or relationships.

A January 2015 private medical opinion from Dr. M.S., based on a review of the claims file, noted that the Veteran's headaches had been "accelerating over the years."  The Veteran had headaches without aura, phonosensitivity, dizziness, and frequency greater than once per month.  This medical assessment noted that the Veteran's TBI resulted in cognitive and neurobehavioral changes of a moderate to severe degree.  

A July 2016 preventative care record following up after the Veteran's recent stroke noted that the Veteran continued to have left side weakness.  He denied headaches, double or blurry vision, chest pain, shortness of breath, and lower extremity edema.

Dr. M.S. additionally cited the Veteran's March 2012 description of his headaches, and an August 2013 VA treatment record that he had been having an increase in frequency of his headaches and dizziness.  His dizzy spells were occurring when standing, sitting and lying supine.  Dr. M.S. also cited the Veteran's August 2014 statement of pounding headaches with dizziness, which initially occurred weekly, but now happen every morning for one hour.  "Based on the above information [Dr. M.S.] found that [the Veteran] should have a migraine rating of 50 percent due to the frequency of his completely prostrating and prolonged migraine attacks, its severity and impact on his ability to work."

In May 2017, the Veteran's attorney provided a private evaluation report from Dr. G.J.H. (neuropsychologist) with the Brain Resource Network.  Dr. G.J.H. noted he reviewed the Veteran's record and had a video interview with the Veteran.  The Veteran reported increased cognitive difficulties in the past 10 years.  Dr. G.J.H. indicated that this history was associated with his strokes.  During the interview the Veteran reported that he had no headache pain at current, and that at worst he also had no headache pain (0/10 at worst).  Again, the extensive interview touched on many of the Veteran's symptoms associated with his TBI, strokes, balance, etc., but did not include any complaints regarding headaches.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Headaches are a subjective disorder, and the Board has to rely on statements provided by the Veteran to determine the severity of his headaches.  Here, that assessment is limited because the Veteran's statements have not been consistent.  When he is being evaluated for VA benefits, the Veteran reports daily headaches with phonophobia and dizziness.  When he is being provided treatment by VA providers, the Veteran does not mention headaches even during pertinent evaluations with neurologists.  He also reported to care providers that his balance problems were associated with his strokes, and he denied dizziness or reported dizziness associated with exercise.  The Board finds that the Veteran's statements regarding the severity and frequency of his headaches are only partially credible.

Regarding the frequency and length of the Veteran's headaches, in July 1970 he stated he had weekly headaches that lasted for five minutes and resolved without medication.  In March 2012, he reported headaches which occurred three to four times per week, lasted approximately five minutes, and resolved without medication.  In September 2012, he denied headaches.  In August 2013, the Veteran reported his headaches occurred every morning and lasted for an hour.  In March 2014, the Veteran reported "frequent headaches," lasting less than one day.   In July 2016, the Veteran denied headaches.  In May 2017, the Veteran reported that his headache pain at worse was 0/10.   Notably, throughout all of his reports, the Veteran noted that he did not take medication for his headaches.  His treatment records support that he has never been treated for migraine headaches with medication, or that he has ever sought treatment for headaches as a singular problem.

In 2009, the Veteran reported headaches due to vision problems, but did not indicate that they were a part of his disability/inability to work.  He indicated his job loss was due to "insulin reactions" which made him unable to concentrate, and by his diabetes, coronary artery bypass surgery, vision problems, and the effects of two strokes.  In March 2014, he reported his headaches impacted his ability to work by causing difficulty concentration, reading, and organizing.  Throughout his medical treatment, however, the Veteran and care providers have indicated he had decreased function and cognition due to his strokes and TBI, and that his difficulties doing math or concentration were related to his strokes/TBI and not due to pain from a headache.  

The language in DC 8100 for a 50 percent rating is that the headaches are "very frequent" "completely prostrating and prolonged attacks" "productive of severe economic inadaptability."  The way the VA examinations and fee-basis examinations are developed, the examiners can select if the Veteran has characteristic prostrating attacks.  If yes, the examiner can select the frequency out of four options, the greater two being "once every month" and "more frequently than once per month."  Obviously, based on the Veteran's statements throughout the appeal his headaches have occurred from four times per week (2012) to every day (2013).  

Next, the examiner has the option to select "very frequent prostrating and prolonged attacks of migraine headache pain."  Here, both the 2012 and 2014 fee-basis VA examiners selected this option.  The 2012 examiner provided the key information that the Veteran's headaches, which occurred up to four times per week, only lasted for five minutes.  His five-minute headaches resolved after rest and without medication.  The 2014 examiner did not provide information on the length of the headaches in minutes/hours but did note they lasted less than a day.  The VA examination forms do not have an option to select less than "less than 1 day" for the duration of a headache.  Technically, the 2014 examination was adequate in that it provided information on the length and duration of the Veteran's headaches within the framework of the examination worksheets.  It just so happens that in this case the Veteran has very short headaches in terms of duration according to the 2012 examination and the Veteran's own 2013 statement that his daily headaches lasted for one hour in the morning and resolved with rest.  As such, the 2012 and 2014 examinations were both adequate, but it is fortunate that the record contains additional description of the headaches given that the 2014 examination limited itself to the selections available on the examination worksheet.

The Board agrees that daily headaches, or headaches occurring up to four times per week, are "very frequent" headaches.  The Veteran has indicated that these headaches require him to "rest" until they resolve and that he has phonophobia during the pulsating headaches.  As such, the VA examination statements that the headaches are "characteristic prostrating attacks" is supported by the Veteran's description.  

The Board, however, disagrees with the examiners' selection that the Veteran's headaches are "very frequent prostrating and prolonged attacks" (emphasis added).  The Veteran described five-minute headaches in the 1970s.  He continued to have the same five-minute headaches in 2012, although they were occurring up to four days per week.  By 2013, the Veteran was reporting daily headaches in the morning, lasting for one hour, and relieved with rest.  The Board notes the Veteran was also diagnosed with sleep apnea in 2013.  Even considering the Veteran's headaches last for one hour per day, the Board does not consider these to be "prolonged" headaches.  

In addition to finding that the Veteran's descriptions of his headaches have not been "prolonged," the Board finds that the evidence does not support a finding of them producing severe economic inadaptability.  Precisely because his headaches are so short, it would not be a large work/economic deterrent to have a daily headache lasting from five minutes to an hour.  The Veteran has never tried to take medication to control his headaches.  Indeed, his headaches were not of a severity or concern such that he even mentioned them to VA neurologists in 2011 or 2013.  Additionally, the Board notes that the more recent VA (2016) and private (2017) treatment records included the Veteran's denial of headaches at all.  As the Veteran's headaches were always short in duration, resolved without medication (including over-the-counter), were not significant enough to be brought up to neurologists, and by 2016 the Veteran was denying headaches, the Board finds that his headaches do not meet the criteria for the next higher 50 percent rating.

The Board notes that the Veteran's initial TBI rating listed residuals of dizziness and headaches.  In more recent records, the headache examinations included notation of dizziness as a symptom of the Veteran's headaches, although treatment records indicated that his dizziness was a separate occurrence.  The Board has not addressed his dizziness as a symptom of his headaches because it would be pyramiding, as his dizziness continues to be considered a symptom of his TBI.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received; the claim of entitlement to service connection for PVD is reopened.

Entitlement to service connection for bilateral peripheral vascular disease is granted.

Entitlement to a rating in excess of 10 percent for left varicose vein is denied.

Entitlement to a rating in excess of 10 percent for right varicose vein is denied.

Entitlement to an effective date earlier than February 16, 2012 for a separate 10 percent rating for left varicose vein is denied.

Entitlement to an effective date earlier than February 16, 2012 for a separate 10 percent rating for right varicose vein is denied.

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.


REMAND

Depression severance

In a January 1971 rating decision, the RO granted service connection for cephalalgia, status post skull fracture.  The rating decision noted the Veteran's complaints of headaches and dizziness.  The rating decision cited a July 1970 neuropsychiatric evaluation which included that the Veteran was employed, had lost no time from work, and was attending evening college.  He "socializes well, takes no medication."  He was provided a 10 percent rating under DC 8045-9304.  DC 9304 is "major or mild neurocognitive disorder due to traumatic brain injury."  The July 1970 neuropsychiatric evaluation included a mental status evaluation and complaints of headaches and getting dizzy with physical exertion.  No psychiatric disorders or complaints were provided.

In February 2012, the Veteran filed a claim for an increased rating for cephalalgia with headaches.  

An October 2013 rating decision provided an increased 40 percent rating for TBI to include major depression, effective February 16, 2012 (date of claim).  The rating decision noted that a VA examination diagnosed TBI and major depression.

A July 2014 rating decision granted service connection for TBI with major depression (previously residual cephalgia) with a 30 percent rating provided February 4, 2010, and a 70 percent evaluation assigned February 16, 2012.  The 30 percent rating was provided under the mental disorders DC from February 4, 2010 because that was the earliest date found in VAMC records showing a confirmed diagnosis of depression.

A May 2015 rating decision found clear and unmistakable error in the prior rating decisions where TBI injury was evaluated with depression.  "The medical evidence of record indicates the depression is not related to the TBI.  The service-connected residuals of the traumatic brain injury condition is corrected to remove depression."

The Board notes that although depression was removed from TBI in the May 2015 rating decision, the RO kept the staged 30 and 70 percent ratings for TBI.  Notably, the 30 percent rating was provided purely based on mental disorders rating and was provided from a date based on VA treatment records for depression without mention of TBI.

The Veteran filed a timely NOD for the May 2015 rating decision.  In August 2016, the Board remanded this issue for issuance of an SOC.  Instead, however, the RO issued a September 2016 rating decision reinstating service connection for major depression with the evaluation for TBI, and noted this was a full grant of the benefits sought on appeal with regards to the issuance of an SOC for the May 2015 rating decision.  Then, in an October 2016 rating decision the RO proposed to sever depression from the TBI evaluation.  The Veteran's attorney provided a notice of disagreement with the proposal.  A June 2017 rating decision severed service connection for the residuals of TBI, effective September 1, 2017.  At the time of this decision (August 2017) the Veteran has not yet provided an additional NOD with the actual severance rating decision.

Given that the Veteran had previously provided a timely NOD with severance of depression from TBI, and that the Board previously remanded for an SOC, the Board will once again remand for the issuance of an SOC despite the Veteran having not yet provided an NOD for the June 2017 rating decision.  Clearly, the Veteran and his representative wish to appeal the issue of severance of depression from TBI, and although the RO's issuance of the 2016 and 2017 rating decisions were to comport with due process requirements, the decision to not issue an SOC has prolonged the Veteran's timeframe for filing a timely substantive appeal on this issue.  On remand, issue an SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).

TBI and Migraine

As the issue of whether depression will be severed from the Veteran's TBI evaluation must be remanded for issuance of SOC, the issues of entitlement to increased ratings and earlier effective dates for TBI must also be remanded as intertwined.  Although the RO has noted that severance of depression from the TBI evaluation does not impact the ratings assigned, the Board notes that the effective date for an increased rating for TBI of February 4, 2010 is based on a VA treatment record diagnosing depression which did not include mention of the Veteran's TBI.  Additionally, the 30 percent rating for TBI is based solely on mental health diagnostic criteria.  As such, the Veteran's TBI claims cannot be addressed until the issue of severance of depression is resolved as the issues are inextricably intertwined.  Similarly, the determination as to an earlier effective date for migraine headaches cannot be addressed until the issue of severance of depression is resolved because the effective dates assigned for TBI would include headaches as the issues were not separate prior to the 2013 rating decision on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The 70 percent rating for TBI is indicated to be based on TBI factors, and severity "3" for the memory, attention, concentration, executive functions facet.  The Veteran has been afforded TBI examinations in March 2012 (two examinations) and March 2014.  Although a September 2016 evaluation addressed the Veteran's depression, it was based on review of the record and was an opinion only, not a full TBI examination.  Unfortunately, the 2012 and 2014 examination reports did not include any indication as to whether the Veteran's functional impairments were due to his multiple cerebellar vascular accidents as opposed to his 1968 TBI.  VA treatment records and SSA records noted that the Veteran had cognitive and left-sided deficits following a stroke in 2010.  More recently, the Veteran had a stroke in 2015 which has resulted in left hemiparesis.  The 2012 and 2014 fee-basis VA examinations did not consider the functional impact of the Veteran's three strokes from 2003 to 2010, and would not have considered his current functioning following the 2015 stroke.  As such, on remand the Veteran must be afforded an additional VA TBI examination.  

Diabetes Mellitus and associated

The Board has reopened the Veteran's claim for diabetes mellitus.  The Veteran has reported that he was diagnosed with diabetes mellitus at age 24 in 1974.  The Veteran was discharged from service in March 1970.

A statement from an ex-girlfriend noted that she recalled the Veteran being diagnosed with diabetes in the "1970s" because she and the Veteran were on vacation in Puerto Vallarta when he began having increased thirst and bathroom needs, and that he was hospitalized shortly after returning from vacation with a diagnosis of "diabetes."

A March 2010 VA treatment record noted the Veteran reported a history of being diagnosed with diabetes mellitus at age, and quickly started on insulin.  In a short period of time he lost a lot of weight and had "polys."  He had five glucose tolerance tests and was started on a Diabinese and very quickly placed on insulin.  The physician noted he was "confirming if [the Veteran] is type 1 DM-by history and PW this is most likely."  An April 2010 record noted that diabetes mellitus type 1 was confirmed by laboratory results showing "C-peptide of  <0.05."

In May 2017, the Veteran's attorney submitted a medical report from Dr. G.J.H. (neuropsychologist) regarding a link between the Veteran's "diabetes" and his TBI.  Dr. G.J.H. noted "diabetes complications would be considered a risk factor of 1 percent overall for the majority of those in recovery from a traumatic brain injury.  In cases where the recovery may have been prolonged, and in cases with significant motor or cognitive impairment, the risk of diabetes increases to 15 percent incidence rate.  Further, there is evidence that diabetes insipidus may occur early within the recovery process (e.g. a few days) but there are cases that this condition may last a lifetime once the onset of the disease begins."  The Veteran reported a negative family history of "diabetes."  "Therefore, his presentation of this condition within the five-year period following his injury without genetic influence suggests a causal effect from another condition."  The only condition noted in his history was the traumatic brain injury.  "Therefore, the diabetes, without contradictory evidence in his file that was presented for review, would appear causally related to the TBI."

Additionally, the Veteran's attorney provided a medical article entitled "Diabetes Insipidus after TBI."  The article addressed the rate of posttraumatic diabetes insipidus (PTDI) following head trauma.  Several studies were cited and noted a development of PTDI ranged from 2.9 percent to 51 percent.  Most of the studies addressed severe TBI patients.  It was noted that acute DI was generally associated with more severe TBI, but it could occur in cases of mild head injury.  PTDI was noted to be frequently a "transient condition.  Persistent PTDI was found in only 6 percent of all TBI cases studied."  

The Board notes that the treatment records do not show that the Veteran has ever been diagnosed with diabetes insipidus.  Although diabetes mellitus and diabetes insipidus have similar names, they are not the same disorder.  As such, although the 2017 neuropsychologist provided a nexus opinion between the Veteran's "diabetes" and his TBI, the Board will remand the issue for a VA examination.

The additional claims to reopen will be remanded as intertwined with the claim for service connection for diabetes mellitus as all of the new and material evidence claims include secondary service connection to diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Earlier effective dates for TDIU and Entitlement to SMC

As noted above, the Veteran's claims for earlier effective dates for TBI and migraine are intertwined with the issue of severance of depression from TBI.  The Veteran's effective date for TDIU is based on his claim for an increased rating for TBI.  As the Veteran's TBI claim carries his claims for migraines, depression, and TDIU, all of the issues remain inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Veteran's claim for SMC deals with both his TBI claim and his 2015 stoke.  Medical records indicate that his strokes may be a residual of several comorbid medical conditions, including diabetes mellitus.  Currently his claim for service connection for diabetes mellitus must be remanded for an examination.  As such, the issue of SMC must also be remanded as intertwined with his claim for service connection for diabetes mellitus.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case addressing the issue of severance of major depression from the TBI rating.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Schedule the Veteran for a VA diabetes examination.  After a review of the record, and interview and examination of the Veteran, the examiner should provide the following opinion:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's diabetes mellitus is due to or began during his active service? 

The Veteran has reported he was diagnosed with diabetes mellitus in 1974 at age 24.

Address whether the Veteran has diabetes mellitus Type 1 or Type 2, or diabetes insipidus.  Include a brief statement explaining the difference between diabetes mellitus and diabetes insipidus.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's diabetes mellitus is due to his service-connected TBI?

Address the June 2017 medical article linking diabetes insipidus to TBI and the May 2017 private neuropsychologists opinion that the Veteran's onset of diabetes five years after his TBI "without genetic influence suggests a causal effect" between his TBI and his development of "diabetes."

Provide a complete explanation for all opinions expressed.

3.  Schedule the Veteran for a TBI examination determine the nature and etiology of any head injury residuals and/or traumatic brain injury (TBI) that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner is asked to:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's major depression is related to his TBI.  Include review of SSA and VA treatment records.

Address which of the Veteran's symptoms are associated with his depression v. his TBI, if possible.  If not possible, explain why not.

b) Indicate if it is possible to differentiate which of the Veteran's symptoms are related to his 1968 TBI v. his CVAs/TIAs. 

In addressing this question note for each category if it is possible to determine the cause of the symptoms (e.g. memory, cognition, balance, left hemiparesis).  If it is not possible, explain why not.

Provide full explanations for each opinion expressed.

4.  After the above development has been completed, adjudicate the Veteran's claims, including all intertwined claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


